The judgment of the court was pronounced by
Kj3stg, J.
Stanbrough, one of the defendants in this case, has appealed from a judgment|rendered against him for $9,075, the amount of a promissory note, executed) byjhimself andfhis co-obligors in the State of Mississippi, and transferred by endorsementto the plaintiffs. The defence setup by the appellant is, that the consideration of the note was a tract of land and several slaves, the title to which’his vendor contracted to vest in him within twelve months after the date of the no.te, but that this stipulation had not been fulfilled, in conse-*262Trance of which the defendant has been disquieted in his possession, and is in Tánger of eviction from a suit actually pending against him. He contends that, by the law of Mississippi, where the obligation was executed, he can avail him-se^ defences against the subsequent holders of the note, which he could have opposed to the original payee ; that the plaintiffs became the owner of the noto after its maturity, with full notice of the consideration for which it had been given, and of the failure of that consideration; and finally that, the plaintiffs forfeited and lost their corporate capacity, and can no longer stand in judgment.
The note upon which the action is, founded is in the following words:
$9,075 00. “ Port Gibson, Miss., March 1st, 1838.
Ten months after date we, Jesse Stanbrough, principal, and James Graham and Stephen Douglass, as securities, promise jointly and severally to pay Jos. H. Moore & Co., or order, without plea or offset, nine thousand and seventy-five dollars, for value received, payable at the Grand Gulf Railroad Bank.”
The defendant has, by the terms of his contract, absolutely waived the right to resist the payment of his obligation at its maturity, and cannot now be permitted to oppose the defences which he has set up against the recovery of the plaintiffs. It is not, however, improper to observe, that he has wholly failed to show that the plaintiffs were, at the time of receiving the note, aware of its origin, or of the alleged failure of consideration. On the contrary, the testimony of his own witnesses prove conclusively that, it was discounted by the bank in the ordinary course of business, long before its maturity, and, as far as a negative can be established, without notice of any objection whatever to its payment.
The record furnishes us with no proof that the plaintiffs have lost their corporate capacity, and are no longer capable of proceeding judicially against their creditors. Judgment affirmed.